Citation Nr: 1038818	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  05-10 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for degenerative joint disease 
of the lumbar spine, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION


The Veteran served on active duty from January 1982 to April 
1987. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In February 2009, the Board remanded the appeal for 
additional development.

The Board finds that while the record raises a claim for a 
total rating based on individual unemployability (TDIU), 
it has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  See Rice v. Shinseki, 
22 Vet. App. 447 (2009).  Therefore, the Board does not 
have jurisdiction over it and it is referred to the AOJ 
for appropriate action.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that the appeal must be remanded once again for 
the issuance of a supplemental statement of the case because the 
Veteran, without waiving AOJ review, has once again filed with 
the Board additional relevant medical evidence in support of his 
appeal in the form of an August 2010 letter from James P. 
Dehaven, M.D.  See 38 C.F.R. §§ 19.29, 19.31 (2010).

Given the April 2008 and August 2010 letters from Dr. Dehaven 
regarding his treating the Veteran in his orthopedic practice, 
while the appeal is in remand status efforts should be made to 
obtain and associate with the record copies of related treatment 
records.  38 U.S.C.A. § 5103A(b) (West 2002); Ivey v. Derwinski, 
2 Vet. App. 320, 323 (1992) (holding that when reference is made 
to pertinent medical records, VA is on notice of their existence 
and has a duty to assist the veteran to attempt to obtain them). 

The Board also finds that a remand is required to reconcile the 
conflicting medical opinions regarding the limitation of motion 
caused by the Veteran's service connected low back disability in 
the June 2010 VA examination versus those reported in the 
subsequent August 2010 letter from Dr. Dehaven.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002) (the VCAA requires that VA provide a 
medical examination or, obtain a medical opinion, when such an 
examination or opinion is necessary to make a decision on the 
claim); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding 
that when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding 
that VA's duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior examinations and treatment). 

Given the allegations made by the Veteran in his August 2010 
statement in support of claim regarding the availability of his 
Social Security Administration (SSA) disability records, the 
Board finds that while the appeal is in remand status the AMC 
should once again attempt to obtain these records by making a 
request to the Dothan, Alabama SSA office.  See 38 U.S.C.A. 
§ 5103A(b) (West 2002); Ivey v. Derwinski, 2 Vet. App. 320, 323 
(1992) (holding that when reference is made to pertinent medical 
records, VA is on notice of their existence and has a duty to 
assist the veteran to attempt to obtain them).

Lastly, given the statement in support of claims found in the 
record, the Board finds that when readjudicating the current 
claim the AMC should also consider whether the criteria for 
submission for extra-schedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1) (2010) have been met.  Also see Thun v. 
Peake, 22 Vet. App. 111 (2008).



Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should contact the Alabama 
SSA office and request the records 
pertinent to the appellant's claim for SSA 
disability benefits as well as the medical 
records relied upon concerning that claim.  
Efforts to obtain the requested records 
should be ended only if it is concluded 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.  All actions to 
obtain the requested records should be 
documented fully in the claim's files.  
Because these are Federal records, if they 
cannot be located or no such records exist, 
a memorandum of unavailability must be 
associated with the claim's files and the 
Veteran should be provided with a copy of 
that memorandum.

2.  The RO/AMC, after obtaining an 
authorization from the Veteran, should 
obtain and associate with the record all of 
his treatment records from Dr. Dehaven.  
All actions to obtain the requested records 
should be documented fully in the claim's 
files.  If they cannot be located or no 
such records exist, the Veteran should be 
notified of this fact.

3.  After undertaking the above development 
to the extent possible, the RO/AMC should 
make arrangements with an appropriate VA 
medical facility for the Veteran to be 
afforded an examination by an orthopedist 
who has not previously examined the 
claimant.  The claims folders are to be 
provided to the examiner for review in 
conjunction with the examination and the 
examiner should note in his examination 
report that he had reviewed these records.  
All indicated tests and studies deemed 
appropriate by the examiners, including x-
rays, must be accomplished and all clinical 
findings should be reported in detail.  In 
accordance with the AMIE worksheet for 
rating adverse musculoskeletal 
symptomatology of the low back, the 
examiner is to thereafter provide a 
detailed review of the Veteran's history, 
current complaints, and the nature and 
extent of his musculoskeletal disability.  

i.  As to the low back musculoskeletal 
disorder, in addition to any other 
information provided pursuant to the 
AMIE worksheet, the examiner should 
conduct complete range of motion 
studies, with specific citation to the 
forward flexion of the thoracolumbar 
spine, and discuss the presence or 
absence of any weakened movement, 
including weakened movement against 
varying resistance, excess 
fatigability with use, incoordination, 
painful motion, pain with use, and 
provide an opinion as to how these 
factors result in any limitation of 
flexion and/or extension.  If the 
Veteran describes flare-ups of pain, 
the examiner should offer an opinion 
as to whether there would be 
additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
flexion and/or extension during the 
flare-ups.  

ii.  The examiner should also comment 
on the number of weeks of 
incapacitating episodes (i.e., 
episodes in which his adverse 
symptomatology required bed rest 
ordered by a physician) the Veteran 
has experienced do to his service 
connected low back disorder in any 
given 12 month period since 2003.

Note 1: In providing the above opinions as 
to the current severity of the Veteran's 
low back disability, the examiner must 
attempt to reconcile the conflicting 
medical opinions regarding the limitation 
of motion caused by the claimant's service 
connected low back disability in the June 
2010 VA examination versus those reported 
in the subsequent August 2010 letter from 
Dr. Dehaven.  

4.  After undertaking the above 
development, the RO/AMC should provide the 
Veteran with updated Veterans Claims 
Assistance Act of 2000 (VCAA) notice in 
accordance with the United States Court of 
Appeals for Veterans Claims (Court) holding 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5103, 5103A (West 
2002); and 38 C.F.R. § 3.159 (2010). 

5.  Thereafter, the RO/AMC should 
readjudicate the claim.  Such 
readjudication should take into account 
whether "staged" ratings are appropriate.  
Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).  
Such readjudication should also take into 
account whether the criteria for submission 
for extra-schedular consideration pursuant 
to 38 C.F.R. § 3.321(b)(1) have been met.  
See Thun, supra.

6.  If any of the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence received including the August 2010 
letter from Dr. Dehaven, and any evidence 
not received, and all applicable laws and 
regulations considered pertinent to the 
issue currently on appeal including 
38 C.F.R. § 3.321(b)(1).  A reasonable 
period of time should be allowed for 
response before the appeal is returned to 
the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

